Citation Nr: 0306024	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and TS

ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to July 
1963.  The appellant in this case is the veteran's widow.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in October 
1997 by the No. Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In January 2000, 
the Board issued a decision denying service connection for 
the cause of the veteran's death and entitlement to 
dependence educational assistance (DEA) under Chapter 35, 
Title 38, U.S.C.A. 

Pursuant to an unopposed motion for remand filed by the 
Secretary, the United States Court of Appeals for Veterans 
Claims (Court) issued a March 2001 Order vacating the Board's 
January 2000 decision.  The purpose of this action was to 
ensure compliance with the Veteran's Claims Assistance Act of 
2000 (VCAA) 38 U.S.C.A. §§ 5100-5107 (West 2002).  


REMAND

As noted by the pleadings before the Court, there has been a 
significant change in the law during the pendency of this 
appeal.  In addition to the recent passage of the VCAA, VA 
has promulgating regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These changes in the law redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

These changes in the law also eliminate the concept of a 
well-grounded claim and supersede the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  As 
this change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date, it 
is applicable in the present case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The VCAA also provides that upon receipt of an 
application for VA benefits, VA shall notify the claimant and 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided that is 
necessary to substantiate the claim and whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The evidence does not show that VA has complied with these 
requirements.  Because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). Therefore, for these reasons, a 
remand is required.



To ensure full compliance with the Order of the Court and to 
ensure compliance with all obligations to assist the 
appellant, the case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.

2.  Following completion of the above 
development, the RO must review the 
entire evidentiary record.  If the 
decision remains adverse to the claimant, 
the claimant and her representative must 
be furnished with a supplemental 
statement of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board notes that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


